DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “wherein the processor is configured to determine the threshold by comparing intensities of the panoramic ultrasound data to a threshold”. Examiner notes that while the disclosure appears to provide support that the processor may compare the intensity values to a threshold to determine portions that have acoustic contact in paragraph [0037], there does not appear to be support that the threshold is determined in this way. For example, applicant’s specification 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ultrasound probe” in 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 15 recite the limitation "the live image" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “acoustic contact” in line 2. It is unclear if this is the acoustic contact of claim 1 or a different acoustic contact”. For examination purposes, it has been interpreted to mean any acoustic contact.

Claim 6 recites the limitation “a second color” in lines 2-3. It is unclear if the second color is the same as the first color. For examination purposes, it has been interpreted to mean any color.  
Claim 8 recites the limitation “acoustic contact” in line 2. It is unclear if this is the acoustic contact of claim 1 or a different acoustic contact. 
Claim 8 recites the limitation “acoustic contact” in line 4. It is unclear if this is the acoustic contact of claim 1, the acoustic contact of claim 8 line 2, or a different acoustic contact”. For examination purposes, it has been interpreted to mean any acoustic contact.
Claim 8 recites the limitation “comparing a percentage of the scanning surface without acoustic contact to a threshold” in lines 4-5. It is unclear what is being compared. For example, is some value (e.g. intensity) of only a percentage (e.g. 25%) of the scanning surface without acoustic contact compared to a threshold. 
Claim 8 recites the limitation “a second color” in line 7. It is unclear if the second color is the same as the first color as there appears to be no distinction between the two. For examination purposes, it has been interpreted to mean any color.
Claim 8 recites the limitation “a third color” in line 9. It is unclear if the third color is the same as the first color or the second color as there appears to be no distinction between the three. For examination purposes, it has been interpreted to mean any color. 
Claim 10 recites the limitation “identifying a first subset of the panoramic ultrasound data that was acquired with acoustic contact and a second subset of the panoramic ultrasound data that was acquired without acoustic contact” in lines 2-4. It is unclear if this is part of the determining the acoustic 
Claim 11 recites the limitation “a video of each of the plurality of intercostal spaces” in line 3. It is unclear if this is the plurality of videos of claim 10 or a different plurality of videos. For examination purposes, it has been interpreted to mean either the same or different videos. 	Claim 13 recites the limitation “based on either frames” in line 3. It is unclear if this is the frames of line 2 or a different set of frames. For examination purposes, it has been interpreted to mean any set of frames.
Claim 13 recites the limitation “or portions of frames” in line 3. It is unclear if this is the frames of line 2 or a different set of frames. For examination purposes, it has been interpreted to mean any set of frames. 
Claim 14 recites the limitation “acquire panoramic ultrasound data” in line 7. It is unclear if this is the panoramic ultrasound data of line 3 or different panoramic ultrasound data.
Claim 14 recites the limitation “the panoramic ultrasound data” in line 10. It is unclear if this is referring to the panoramic ultrasound data of line 3 or line 7. For examination purposes, it has been interpreted to mean either panoramic ultrasound data previously recited. 
Claim 14 recites the limitation “the same time” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the acoustic contact” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the panoramic ultrasound data” in line 13. It is unclear if this is referring to the panoramic ultrasound data of line 3 or line 7. For examination purposes, it has been interpreted to mean either panoramic ultrasound data previously recited. 
16 recites the limitation “the threshold” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “wherein the processor is configured to determine the threshold by comparing intensities of the panoramic ultrasound data to a threshold” in lines 1-3. It is unclear how the threshold is determined by comparing intensities of the panoramic ultrasound data to a threshold in light of the 35 U.S.C. 112(a) previously presented. For examination purposes, it has been interpreted to mean that intensities of the panoramic ultrasound data are compared to a threshold. 
Claim 16 recites the limitation “a threshold” in line 3. It is unclear if this is the threshold of line 2 or a different threshold. For examination purposes, it has been interpreted to mean any threshold. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20060058651 A1), hereinafter Chiao in view of Torp et al. (US 20070010742 A1), hereinafter Torp.
	Regarding claims 1 and 14, 

	A display device (at least fig. 1 (118) and corresponding disclosure); 
	An ultrasound probe (at least fig. 1 (1) and corresponding disclosure) configured to acquire panoramic ultrasound data ([0004] which discloses scanning a surface and generating a panoramic 3D volume image), wherein the ultrasound probe (106) includes a scanning surface (at least fig. 1 (104) and corresponding disclosure); and
	A processor (at least fig. 1 (100) and corresponding disclosure) in electronic communication with ultrasound probe (106) and the display device (118) wherein the processor is configured to:
	control the ultrasound probe (106) to acquire panoramic ultrasound data of an object while the ultrasound probe is translated (at least fig. 4 (404) and corresponding disclosure); 
	display an acquisition view (at least fig. 3) on the display device while the ultrasound probe is acquiring the panoramic ultrasound data (at least fig. 3 (31) and corresponding disclosure) ([0025] which discloses as transducer is translated ultrasound images of the collected data are displayed to the user such that the progress and quality of the scan may be monitored).
	Chiao fails to explicitly teach wherein the processor is configured to display a color-coded indicator at the same time as the acquisition view, wherein the color-coded indicator represents the acoustic contact of the scanning surface in real-time while acquiring the panoramic data.
Torp, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound imaging system (at least fig. 2 and corresponding disclosure) comprising: 
A display device (at least fig. 2 (168) and corresponding disclosure);
An ultrasound probe (at least fig. 2 (156) and corresponding disclosure) configured to acquire ultrasound data, wherein the ultrasound probe (156) includes a scanning surface (at least fig. 2 (154) 
A processor (at least fig. 2 (150) and corresponding disclosure) in electronic communication with the ultrasound probe (156) and the display device (168), wherein the processor is configured to:
Automatically determine acoustic contact of the scanning surface with the object while acquiring the ultrasound data ([0030] which discloses determining acoustic contact of a probe with an object being examined and further discloses a visual indicator of acoustic contact along a probe scanning surface)
Display a color-coded indicator (at least fig. 8 and corresponding disclosure), wherein the color-coded indicator represents the acoustic contact of the scanning surface ([0040] which discloses a color coded histogram or a color-coded two-dimensional contact map. [0041] discloses fig. 8 includes a plurality of probe contact indicators 352 indicating a relative level of contact of different portions of the probe with an object being imaged) in real-time while acquiring the ultrasound data ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao to include displaying a color-coded indicator as taught by Torp in order to improve the process of optimizing image quality (Torp [0047]). 
Examiner notes the displaying of the color-coded indicator would occur at the same time as the acquisition view, since both are occurring in real-time.
	Examiner notes the system of claim 13 would perform the method of claim 1.

Regarding claim 6 and 17,
Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated.  Chiao further teaches wherein the color-coded indicator includes a first color to indicate a first region of the scanning 
And includes a second color to indicate a second region of the scanning surface without acoustic contact (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which would include any areas without acoustic contact).

Regarding claim 18,
Chiao, as modified, teaches the elements of claim 17 as previously stated. Torp further teaches wherein the processor is configured to adjust the color-coded indicator in real-time as the acoustic contact of the scanning surface changes ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact)

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao and Torp as applied to claims 1 and 14 above and further in view of Kurita et al. (US 20140031687 A1), hereinafter Kurita.
Regarding claims 2 and 15,
	Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated. It is unclear if the acquisition view of Chiao comprises still images in addition to the live image.
	Nonetheless, Kurita, in a similar field of endeavor involving panoramic ultrasound imaging teaches acquiring panoramic ultrasound data of an object while translating the ultrasound probe, and displaying an acquisition view during the process of acquiring the panoramic data, wherein the acquisition view comprises still images (at least fig. 3 (34) and corresponding disclosure) in addition to the live image (at least fig. 3 (33) and corresponding disclosure).
.
	
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao and Torp as applied to claims 1 and 14 above and further in view of Ishikawa, et al. (US 20140037168 A1), hereinafter Ishikawa.
Regarding claims 3 and 16, 
Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated. Torp further teaches wherein said determining the acoustic contact of the scanning surface comprises measuring intensities of the ultrasound data ([0043] which discloses acoustic contact may be calculated directly by measuring the signal power (i.e. intensity) from individual aperture elements and that poor contact with an object results in reduced element power) 
Ishikawa, in a similar field of endeavor involving ultrasound imaging, teaches wherein determining acoustic contact of a scanning surface comprises comparing intensities of ultrasound data to a threshold ([0060]-[0061] which discloses luminance values of pixel values on a scanning line (at least fig. 9A-9C (502) are compared with a predetermined threshold to estimate contact or noncontact between a probe imaging surface (i.e. scanning surface) and the surface of the object)
It would have been obvious to a person having ordinary skill in the art before the effective filing data to have modified the system of Chiao to include comparing intensities of ultrasound data to a threshold in order to identify portions of contact or noncontact accordingly. Such a modification . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Torp, and Ishikawa as applied to claim 3 above and further in view of Fukumoto (US 20110096958 A1).
Regarding claim 4,
Chiao, as modified teaches the elements of claim 3 as previously stated. Ishikawa fails to explicitly teach wherein the threshold is determined based on the panoramic ultrasound data. 
Fukumoto, in a similar field of endeavor involving ultrasound imaging, teaches comparing intensities of ultrasound data to a threshold to determine an echo intensity (e.g. intense vs. faint), ([0029] which discloses defining a region in which the amplitude of the first received signal (i.e. the ultrasound data) is equal to or greater than a predetermined threshold and wherein the threshold is determined based on the ultrasound data  ([0032] which discloses wherein the threshold is determined by the average amplitude of the first received echo signal (i.e. the ultrasound data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include determining the threshold using the ultrasound data to ensure the comparison is based on relevant data (i.e. the same data).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Torp, and Ishikawa as applied to claim 3 above and further in view of White (US 20190343490 A1) 
Regarding claim 5,
Chiao, as modified, teaches the elements of claim 3 as previously stated. Ishikawa fails to explicitly teach wherein the threshold is determined based on a pre-scan ultrasound data. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao and Torp as applied to claims 1 and 14 above and further in view of Baym et al. (US 20140058264 A1), hereinafter Baym. 
Regarding claim 7,
Chiao, as modified teaches the elements of claim 6 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. red) to the second region without acoustic contact. Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date would have been motivated to set the colors accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Torp (MPEP 2144.04). 
Nonetheless, Baym, in a similar field of endeavor involving contact determination teach a color coded indicator which represents acoustic contact wherein the color-coded indicator includes a first color to indicate a first region of the scanning surface with acoustic contact ([0022] which discloses pixels may be shaded in green in areas where contact with the body is good) and includes a second color to indicate a second region of the scanning surface without acoustic contact ([0022] which discloses 
Baym further teaches wherein the first color is green and the second color is red ([0022]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as modified, to include representing the first color in green and the second color in red in order to distinguish to first and second regions accordingly. Such a modification amounts to merely an obvious matter in design choice rendering the claim obvious (MPEP 2144.04). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao and Torp as applied to claims 1 and 14 above and further in view of Ebata (US 20180168546 A1), hereinafter Ebata.
Regarding claim 8,
Chiao, as modified, teaches the elements of claim 1 as previously stated. Torp further teaches further comprising:
Representing a first region of the scanning surface with acoustic contact with a first color (Examiner notes the map is color coded to indicate regions with different levels of acoustic contact);
Representing a second region of the scanning surface without acoustic contact with a second or third color (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which include areas without contact).
Examiner notes the system display of Torp is designed to achieve a similar outcome of representing regions of acoustic contact based on a percentage of the region considering the areas without contact are displayed in a color different from the areas of contact. While, Torp does not explicitly teach comparing a percentage of the scanning surface without acoustic contact to a threshold, 
It would have been obvious to a person having ordinary skill in the art before the effective filing data to have represented the second region in a second color if a percentage of the area is above a threshold or a third color if the percentage is below a threshold. Such a modification amounts to merely an obvious matter of design choice which would have no criticality in the functioning of the device.  
Nonetheless, Ebata teaches comparing a number of regions out of a total number of regions (e.g. a percentage) having acoustic contact to a threshold ([0053] which discloses determining when a number of regions having an index value equal to or greater than a set value (i.e. a number of regions having acoustic contact) is greater than, equal to, or less than a predetermined threshold)
Determining a first state if the percentage is less than a threshold and determining a second state when the percentage is greater than a threshold ([0053] which discloses if the number of regions having the index value is less than the threshold the determination unit determines that it is in an aerial state)
Or determining a second state if the percentage is greater than the threshold ([0053] which discloses if the number of regions having the index value is less than the threshold the determination unit determines that it is in an aerial state). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include comparing a percentage of regions having acoustic contact in order to determine if the probe has sufficient contact with the tissue accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes that while Ebata teaches comparing a percentage of a first region having acoustic contact, a person having ordinary skill in the art would have recognized taking an inverse of the . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Torp, and Ebata as applied to claim 8 above and further in view of Panescu (US 20180078170 A1).
Regarding claim 9,
Chiao, as modified teaches the elements of claim 8 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. yellow or red) to the second region without acoustic contact. Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date would have been motivated to set the colors accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Torp (MPEP 2144.04). 
Nonetheless, Panescu in a similar field of endeavor involving contact detection, teaches a color-coded indicator for identifying levels of acoustic contact, wherein the color-coded indicator indicates good contact with the color green, medium contact with the color yellow and no contact with the color red ([0591] which discloses red represents no contact, yellow represents medium contact, and green represents good contact)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the color green to the first region since it has good contact and to have applied the color yellow or red to the second color based on whether the contact is sufficient or not in order to easily distinguish the regions accordingly. Such a modification amounts to merely a matter of design choice absent criticality in the functioning of the system (MPEP 2144.04).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao and Torp as applied to claims 1 and 14 above and further in view of Yim (US 20160335742 A1) and Baym.	
Regarding claims 10 and 19, 
	Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated.	
Chiao further teaches generating a panoramic view (at least fig. 3) comprising a plurality of images based on a first subset of panoramic ultrasound data acquired with acoustic contact (Examiner notes the panoramic image would at least partially be based on ultrasound data acquired with acoustic contact, otherwise, the image would not contain any relevant data) ,
Torp further teaches identifying a first subset of the ultrasound data that was acquired with acoustic contact (Examiner notes the indicator would identify areas with acoustic contact) and identifying a second subset of the ultrasound data that was acquired without acoustic contact ([0032] which discloses identifying regions with reduced spectral amplitude that correspond to regions on the aperture with improper contact or [0043] which discloses poor contact with an object results in reduced element (i.e. subset) signal power). 
Chiao, as modified, fails to explicitly teach wherein the panoramic view comprises a plurality of videos based on the first subset.
Yim, in a similar field of endeavor involving ultrasound imaging, teaches wherein a panoramic view (at least fig. 15 (840) and corresponding disclosure) comprises a plurality of videos based on a first subset of panoramic ultrasound data acquired with acoustic contact (at least fig. 10 which depicts a plurality of panoramic images being generated at different time points. Examiner notes the frames A3 and A4, B3 and B4, and C3 and C4 would correspond to a “video” in that they are continuous frames of a same portion of the image. These frames are continuously output in order to generate the panoramic video of fig. 15. Examiner further notes that).

Chiao, as modified, further fails to explicitly teach wherein the panoramic view does not include the second subset of the panoramic ultrasound data.
Baym, in a similar field of endeavor involving ultrasound imaging, teaches wherein a view based on a first subset of ultrasound data having acoustic contact, wherein the panoramic view does not include a second subset of the ultrasound data without acoustic contact ([0022] which discloses imaging data received from a transducer not meeting a contact quality threshold may be omitted from appearing in the ultrasound data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have generated the panoramic view without the second subset of data as taught by Baym in order to eliminate data having poor contact (Baym [00212]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	
Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Torp, Yim, and Baym as applied to claim 10 and 19 above and further in view of Haynes et al. (US 20060178579 A1), hereinafter Haynes.
	Regarding claim 11,
	Chiao, as modified, teaches the elements of claim 10 as previously stated. While Torp appears to teach that the probe contact determination is useful in achieving proper contact while imaging between narrow acoustic windows between the patient’s ribs, it is unclear if the Torp’s ultrasound data was acquired from a lung or includes a plurality of intercostal spaces. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified to include acquiring data from the lungs as taught by Haynes in order to evaluate the lungs. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system when the lungs are imaged by scanning each intercostal space as taught by Haynes, the panoramic view would include a video of each of the plurality of intercostal spaces since the scan includes data from each intercostal space. 

	Regarding claims 12 and 20,
	Chiao, as modified, teaches the elements of claims 11 and 19 as previously stated. Chiao further teaches wherein the panoramic ultrasound data comprises a plurality of frames, and wherein the first subset includes a first portion of one of the frames. Examiner notes in the modified system the first subset of Torp would include at least a first portion of the one of the frames and the second subset would include at least a second portion of the one of the frames. 
	

	Regarding claim 13,
	Chiao, as modified, teaches the elements of claim 11 as previously stated. Yim further teaches wherein the panoramic ultrasound data includes a plurality of frames of ultrasound data (at least fig. 10), and wherein the plurality of videos in the panoramic view are generated based on either frames or 
Examiner further notes in the system modified by Baym, the ultrasound images would omit data with insufficient acoustic contact, thus the view would be generated based on frames or portions of frames with acoustic contact as. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watkin teaches imaging the lungs by acquiring data between adjacent ribs (i.e. in an intercostal space) (Col. 2 lines 18-23 which discloses an ultrasound transducer for lung tissue imaging between adjacent ribs) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793